—Order and judgment unanimously affirmed without costs. Memorandum: By failing to apply for a stay of arbitration and by participating in the arbitration, petitioner waived its contention that the claim is not arbitrable (see, Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 583; Matter of Liberty Mut. Ins. Co. [Allstate Ins. Co.], 234 AD2d 901; Matter of Arner v Liberty Mut. Ins. Co., 233 AD2d 321). Petitioner therefore may not seek to vacate the arbitration award on the ground that the arbitrator exceeded her powers because she lacked the power to resolve the question submitted (see, Rochester City School Dist. v Rochester Teachers Assn., supra, at 583). We reject petitioner’s further contention that the arbitrator otherwise exceeded her authority or that the award was contrary to public policy. (Appeal from Order and Judgment of Supreme Court, Onondaga County, Tormey, III, J. — Arbitration.)
Present— Green, J. P., Pine, Lawton, Hayes and Wisner, JJ.